FILED
Pursuant to Ind.Appellate Rule 65(D), this
Memorandum Decision shall not be
regarded as precedent or cited before any
                                                             Sep 12 2012, 9:57 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.                        CLERK
                                                                  of the supreme court,
                                                                  court of appeals and
                                                                         tax court




ATTORNEY FOR APPELLANT:                         ATTORNEYS FOR APPELLEE:

JEFFREY E. KIMMELL                              GREGORY F. ZOELLER
South Bend, Indiana                             Attorney General of Indiana

                                                RICHARD C. WEBSTER
                                                Deputy Attorney General
                                                Indianapolis, Indiana




                              IN THE
                    COURT OF APPEALS OF INDIANA

ALJEROME HILL,                                  )
                                                )
       Appellant-Defendant,                     )
                                                )
              vs.                               )        No. 71A04-1203-CR-147
                                                )
STATE OF INDIANA,                               )
                                                )
       Appellee-Plaintiff.                      )


                    APPEAL FROM THE ST. JOSEPH SUPERIOR COURT
                           The Honorable Jerome J. Frese, Judge
                             Cause No. 71D03-1109-FD-822


                                    September 12, 2012

               MEMORANDUM DECISION – NOT FOR PUBLICATION

RILEY, Judge
                              STATEMENT OF THE CASE

       Appellant-Defendant, Aljerome Hill (Hill), appeals his conviction for domestic

battery, a Class D felony, Ind. Code § 35-42-2-1.3.

       We affirm.

                                          ISSUE

       Hill raises one issue on appeal, which we restate as follows: Whether the State

produced sufficient evidence to prove beyond a reasonable doubt that he committed

domestic battery as a Class D felony.

                        FACTS AND PROCEDURAL HISTORY

       Hill and his girlfriend, Tasha King (King), are the parents of T.H., born October

13, 2008. King also is the mother of two other children, seven-year old K.K. and five-

year old M.M. On the night of August 12, 2011, Hill, King, and King’s three children

drove to the residence of King’s friend, Kimberly Lolmaugh (Lolmaugh). At the time,

Lolmaugh’s two children, Lolmaugh’s sister, King’s niece, and others were also at the

residence.

       When they arrived, King and her three children exited the car, but Hill remained in

the vehicle. After twenty minutes, King offered to drive Hill home and he accepted her

offer. Lolmaugh went with King to drive Hill home and King’s children stayed at

Lolmaugh’s residence. In the car, King and Hill got into an argument and King called the

police and told them to come to Hill’s house. However, King and Lolmaugh dropped

Hill off and left to return to Lolmaugh’s residence before the police arrived.
                                              2
       On their way back, King and Lolmaugh stopped to pick up one of King’s male

friends. When they returned to Lolmaugh’s residence, the three people stayed on the

porch talking and drinking. Shortly after their arrival, though, Hill also returned and

immediately started to hit King. At the time, the children were standing in the doorway

and could see and hear Hill’s actions. King tried to get away from Hill by going into the

house, yet Hill continued to hit her. One of the adults tried to take the children into one

of the bedrooms, but they were crying for King, their Mother.

       After beating King, Hill left Lolmaugh’s residence and the police were called. As

a result of the beating, King’s face and eye swelled up and were bruised. She also

suffered a busted lip and a chipped tooth and was in pain.

       On September 6, 2011, the State charged Hill with domestic battery, a Class D

felony, I.C. § 35-42-2-1.3. On February 3, 2012, the State filed an Amended Information

adding the names of the children who had witnessed the battery. On February 6, 2012, a

jury trial was held. At the conclusion of the evidence, the jury found Hill guilty as

charged. On March 8, 2012, the trial court held a sentencing hearing and sentenced Hill

to two years of incarceration.

       Hill now appeals. Additional facts will be provided as necessary.

                             DISCUSSION AND DECISION

       Hill argues that the State failed to provide sufficient evidence to prove beyond a

reasonable doubt that he committed domestic battery as a Class D felony.              When

reviewing a sufficiency of the evidence claim, we will only reverse a conviction when we

                                             3
find that reasonable persons would not be able to form inferences as to each material

element of the offense. Perez v. State, 872 N.E.2d 208, 212-213 (Ind. Ct. App. 2007),

trans. denied. We do not reweigh evidence or judge the credibility of witnesses. Id. at

213. In addition, we only consider the evidence most favorable to the verdict and the

reasonable inferences stemming from that evidence. Id.

       Pursuant to I.C. § 35-42-2-1.3, a person commits a domestic battery if that person

“knowingly or intentionally touches an individual who: . . . has a child in common with

the other person; in a rude, insolent or angry manner that results in bodily injury to the

person described . . . .” The offense is a Class D felony if it is committed in the physical

presence of a child less than sixteen years of age, “knowing that the child [is] present and

might be able to see or hear the offense.” I.C. § 35-42-2-1.3(b)(2). The State is not

required to prove that a child actually did see or hear the offense, but rather that the child

was physically present and could have seen or heard the offense. Boyd v. State, 889

N.E.2d 321, 325 (Ind. Ct. App. 2008), trans. denied.

       Based on inconsistent trial testimony, Hill now argues that the State did not

produce sufficient evidence that he was in the presence of children when he committed

the offense. At trial, King testified that she remembered the children being inside at the

time of the offense and did not believe that they could see or hear what was occurring

outside.   In contrast, Lolmaugh was certain that the children were standing in the

doorway and could see and hear the offense. Lolmaugh’s sister, however, remembered

the children riding their bicycles up and down the sidewalk in the dark at the time of the

                                              4
offense. In light of these contradictory testimonies, Hill asks us to find that the children

were not in his presence and that he could not have known that they might see or hear the

offense.

       We interpret Hill’s request as an invitation to reweigh the evidence on appeal,

which we may not do. Anglemyer v. State, 868 N.E.2d 482, 491 (Ind. 2007), clarified on

reh’g, 875 N.E.2d 218 (Ind. 2007). Instead, we find that there was sufficient evidence

that children were present and that Hill knew they were present.           When Hill left

Lolmaugh’s residence, he knew that several children remained there, including his child

with King and King’s two children. In addition, Lolmaugh testified that when Hill began

to beat King, the children were in the doorway of the house and began crying and yelling

for King. The “reasonable inference” stemming from this evidence is that the children

were in Hill’s presence and that Hill was or should have been aware of their presence.

See Perez, 872 N.E.2d at 213 (we may only consider the reasonable inferences stemming

from the evidence).     Accordingly, we conclude that the State produced sufficient

evidence to prove that he committed domestic battery as a Class D felony.

                                     CONCLUSION

       Based on the foregoing, we conclude that the State produced sufficient evidence to

prove beyond a reasonable doubt that Hill committed domestic battery as a Class D

felony.

       Affirmed.

BAILEY, J. and CRONE, J. concur

                                             5